Currier, Judge,
delivered the opinion of the court, on motion for re-hearing.
In 1856 the city of Carondelet brought a suit in ejectment against the present plaintiff and his tenants to recover from them the possession of the premises described in the petition in this suit. The defense made in that suit broke down, and judgment was ultimately rendered against the defendants therein, on consent, for possession and damages. -It is now insisted that that judgment by consent amounted to a surrender, in law and fact, of the controverted lease, and that the plaintiff is thereby estopped from again setting up that lease.
The judgment and proceedings in said suit were alleged and insisted upon as a defense to the suit of Holmes v. Carondelet, 38 Mo. 551, as the printed brief therein filed (also filed here) shows; but ineffectually, as the decision in that case shows. It was there held that the judgment by consent, in the suit of Carondelet v. Holmes et al., was no bar to the subsequent suit of Holmes v. Carondelet; in other words, that said consent and *168judgment did not destroy the lease, or the plaintiff’s right under it, and consequently /that the lease was not thereby surrendered, either in law or fact, or the plaintiff estopped from asserting his rights under it. That adjudication, therefore, substantially decides the present suit so far as the same subject matter is drawn in controversy here.
The fact that the judgment in Carondelet v. Holmes was rendered on consent does not enlarge its force or effect. The consent was merged in the judgment. The law of that case was decided against the defendants therein, and their consent to the consequent judgment was a mere graceful submission to the inevitable, and in itself involved no more than was implied in the judgment.
It was not, and is not, deemed necessary to go into a detailed examination of the instructions bearing on this subject, which were asked by the defendants and refused by the court.
The motion for a re-hearing is overruled.